  Case 18-16957          Doc 63       Filed 12/29/20 Entered 12/29/20 19:14:33               Desc Main
                                        Document     Page 1 of 4


                              UNITED STATES BANKRUPTCY COURT
                                 For the Northern District of Illinois
                                          Eastern Division

In re:   REGINALD WEATHERSBY,                     )
                                                  )       18 B 16957
                         Debtor(s).               )       Judge A. Benjamin Goldgar
                                                  )       Trustee Marilyn O. Marshall

                                         NOTICE OF MOTION
TO: See attached list:

       PLEASE TAKE NOTICE THAT on January 5, 2021 at 1:30 p.m., I will appear before the
Honorable A. Benjamin Goldgar or any judge sitting in that judge’s place, and present the motion of
Reginald Weathersby to Modify Chapter 13 Plan, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 319 7225 and the
password is 584922. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing

Law Offices of Matthew Baysinger                  By:     /S/ Matthew C. Baysinger_________________
747 E. Boughton Road, Suite 219                               Matthew C. Baysinger
Bolingbrook, IL 60440                                          Attorney for the Debtor
630.874.3431 Phone
630.874.1230 Fax
mbaysinger@baysingerlawoffices.com

                                       CERTIFICATE OF SERVICE

I, Matthew C. Baysinger, an attorney, certify under penalty of the law of the United States of America
that I served a copy of this notice and the attached motion on each entity shown on the attached list at the
address shown and by the methods indicated on the list on the 29th day of December, 2020 at 5 p.m.

                                                          _/S/Matthew C. Baysinger_________________
                                                          MATTHEW C. BAYSINGER
12345 62789* +,8 5,-25 .,79-9./
                  Case 18-16957           Doc 63
                                                   0219725 2.4 347, 59.2.-46Page
                                                                             2 798999,. ,+ 0219 :;62<=3> 0?3@A B3>C6 >3DE2>31 3@@20E3DE2>
                                                     Filed 12/29/20 Entered 12/29/20 19:14:33 Desc Main
FGHIJK                                             LHKH Document
                                                        > @2.72 54 384M N417M 3;@ 2 of 4        -O, 0,79599 P 399,-927496 ;M0M
0294 KQJKRSHG                                      2T52U,V2 097W6 2C GXKKQJGSFK                 KHYFXF >,87U 58,.72/4 <,276 @4974 KFF
>,87U48. N99789-7 ,+ E559.,99                                                                   B488 <97/46 E1 RFHIGJRSIK
0U9-2/,
6,. 34/ IG KHZXRZLX 0ND IFKQ
[M@M B2.T8417-W 0,487                              \1]03;ED31 2>A                                       0219725 2.4 347, 59.2.
A29748. N98999,.                                   ;2 B2^ XFIQH                                         XSFK N25529 ;T_W
IKS @ N4283,8.                                     @31D 13CA 0ED` [D QLKXFJFIQH                         ;52.,6 D^ GHFSXJGQRL
G7U 55,,8
0U9-2/,6 E1 RFRFLJKGFI
0219725 2.4 347, 59.2.-46 2 798999,. ,+            0219725 2.4 347, 59.2.-46 2 798999,. ,+ 0219         0219725 2.4 B2.T \[@3]6 >M3M
0219725 2.46 >M3M                                  3E@ ;,87+,59, @4889-496 1;                           ;2 B,* GKFQX
-O, 3E@ ;,87+,59, @4889-496 1;                     LHKH > @2.72 54 384M N417M 3;@                       0U285,7746 >0 IQIGIJKFQX
LHKH > @2.72 54 384M N417M 3;@                     2T52U,V2 097W6 2C GXKKQJGSFK
2T52U,V2 097W6 2C GXKKQJGSFK
0U294                                              097W ,+ 0U9-2/, N41287V4.7                           097W ,+ 0U9-2/, N41287V4.7 ,+ 59.2.-4
;2 B,* LRSFXF                                      2+ 37V9.997827984 ?4289./                            -O, 38.,57 @-,77 ?28899 ;M0M
=54.72546 02 QFILRJSFXF                            097W ,+ 0U9-2/, J N23? 0O2 38.,57 @-,77              KKK YM :2-T9,. @74M RFF
                                                   KKK YM :2-T9,. @74 RFF                               0U9-2/,6 E1 RFRFLJXHKG
                                                   0U9-2/,6 E1 RFRFLJXHKG
5298 @a4284 59.2.-925 110                          E1 N417 ,+ ?4257U-284 P 52V95W @8-9                  :;6,8/2. 0U294 B2.T6 >279,.25 399,-9279,.
<4948/4.7 0219725 @4889-49                         N98999,. ,+ 0U957 @411,87JA.+,8-4V4                  -O, 0,79599 P 399,-927496 ;M0M
;2 B,* KFXRQ                                       HFS @,47U R7U6 L7U 55,,8                             KHYFXF >M 58,.72/4 <,276 @4974 KFF
=844.895546 @0 ISRFXJFXRQ                          @189./+94576 E1 RIGFKJKQFS                           B488 <97/46 E1 RFHIGJRSIK
255,O-_9                                           [>EDAN @D3DA@ NA;3<D6A>D 25 AN[03DE2>                [9 N417 2+ A7O/54599
;, B,* SIII                                        013E6@ 5E1E>= [>ED                                   ;, B,* GQRF
257 B47U12/46 >` KKQFLJSIII                        ; 2 B2^ QSGX                                         62799,.6 YE HXGFGJGQRF
                                                   63NE@2>6 YE HXGFQJQSGX
62895W. 2 6289U255                                 6277U4_ 0 B2W99./48                                  ;2789-T @ 12W./
IIL @,47U 69-U9/2. @74 QFF                         12_ 2++9-49 ,+ 6277U4_ <M Y95748V47U                 2++9-4 ,+ 7U4 [M@M D8497446 <4/9,. KK
0U9-2/,6 E1 RFRFLJIHFX                             KSFF YM GH7U @78447                                  IKS @ N4283,8. @7
                                                   Y,,7897/46 E1 RFHKGJIRFF                             <,,V QGX
                                                                                                        0U9-2/,6 E1 RFRFLJIFIG
<4/9.257 Y427U4893W
HXLX @M 1,_4
0U9-2/,6 E1 RFRFSJHIXI


                  DU4 184+48847 V2959./ 2778499 \1] 23,84 U29 344. 94397974747 +,8 7U4 +,55,_9./ 4.797WO4.797949 29 9, 914-9+947
                  3W 9297 4.797WO4.797949 9. 2 >,79-4 ,+ 3778499 +9547 148942.7 7, KK [M@M0M XLI\+] 2.7 547M<MB2.TM;M IFFI \/]\L]M
0219725 2.4                                        A.7 ,+ 12345 62789*
KHFFF 0219725 2.4 N8                               62952354 84-9194.79 IK
<9-UV,.76 b3 IXIXQ                                 BW129947 84-9194.79 F
                                                   D,725               IK
  Case 18-16957         Doc 63       Filed 12/29/20 Entered 12/29/20 19:14:33               Desc Main
                                       Document     Page 3 of 4


                             UNITED STATES BANKRUPTCY COURT
                                For the Northern District of Illinois
                                         Eastern Division

In re:   REGINALD WEATHERSBY,                    )
                                                 )
                                                 )        18 B 16957
                        Debtor(s).               )        Judge A. Benjamin Goldgar
                                                 )        Trustee Marilyn O. Marshall

                                 Motion to Modify Chapter 13 Plan

         NOW COMES REGINALD WEATHERSBY, Debtor, by and through Matthew C. Baysinger,

his attorney, as and for his Motion to Modify Chapter 13 Plan, states as follows:

    1. This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157 and §1334;

    2. The subject matter of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b);

    3. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409;

    4. That Debtor filed the present petition for relief pursuant to Chapter 13 of the Bankruptcy Code on
       June 4, 2018;

    5. That on June 13, 2018, this Honorable Court confirmed Debtor’s Chapter 13 plan with initial
       payment terms of $435.00 for 60 months, that yielded a 100 percent dividend to general
       unsecured creditors (Docket no. 28);

    6. That upon information and belief, Debtor is in default $2,173.00 up to and including Chapter 13
       plan payments due in December 2020;

    7. That Debtor experienced a reduction to his household income as a direct result of the COVID-19
       pandemic;

    8. That Debtor experienced a reduction in hours at the Mary E. Courtenay Language Arts Academy,
       an elementary school, down to 2 days a week from 5 days beginning In September;

    9. That Debtor has recently returned to his customary number of hours/days per week and is
       receiving income at his commonly experienced level;

    10. That Debtor requests to modify his plan pursuant to 11 U.S.C. § 1329(d) as amended by the
        CARES Act enacted on March 27, 2020;

    11. That since Debtor has experienced a material financial hardship due directly to the coronavirus
        disease, Debtor requests to move this court to modify Debtor's plan such that the current default is
        deferred to the end of Debtor's plan;

    12. That pursuant to 11 U.S.C. § 1329(d)(2), Debtor also requests to extend the length of her plan to
        65 months from the previous 60 months;
  Case 18-16957         Doc 63      Filed 12/29/20 Entered 12/29/20 19:14:33           Desc Main
                                      Document     Page 4 of 4

        WHEREFORE, Debtor respectfully prays that this court will defer the current default of monthly

plan payments accrued by Debtor, extend the length of Debtor’s Chapter 13 plan to 65 months and grant

any further relief as the court deems equitable.




                                                      Respectfully submitted,

                                                      /s/ Matthew Baysinger
                                                      MATTHEW C. BAYSINGER
                                                      Attorney for Debtor




Law Offices of Matthew Baysinger
747 E. Boughton Road, Suite 219
Bolingbrook, IL 60440
630.874.3431 Phone
630.967.1468 Fax
mbaysinger@baysingerlawoffices.com
A.R.D.C. 6291384
